341 F.2d 737
The FIRST NATIONAL BANK OF MIAMI, as Successor Executor of the Estate of John P. Cassidy, Deceased, Appellant,v.UNITED STATES of America, Appellee.
No. 21425.
United States Court of Appeals Fifth Circuit.
February 15, 1965.

John B. White, William P. Simmons, Jr., Shutts, Bowen, Simmons, Prevatt, Boureau & White, Miami, Fla., for appellant.
Jonathan S. Cohen, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Joseph Kovner, Attys., Dept. of Justice, Washington, D. C., William A. Meadows, Jr., U. S. Atty., Miami, Fla., for appellee, Lavinia L. Redd, Asst. U. S. Atty., of counsel.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and SIMPSON, District Judge.
PER CURIAM.


1
It being undisputed that the claim for refund of gift taxes was not filed until more than three years following the filing of the return and more than two years following the payment of the tax, the trial court correctly held that the suit for refund must be dismissed as being barred by the applicable statute of limitations, 26 U.S.C.A. § 6511. The judgment is affirmed on the opinion of the District Court, 226 F. Supp. 166 (S.D.Fla.1963).